Citation Nr: 1435208	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disability, to include anxiety and depression. 

2. Entitlement to service connection for hypertensive retinopathy secondary to service-connected hypertension. 

3. Entitlement to a higher rating for hypertension, currently evaluated as 10 percent disabling. 

4. Entitlement to a higher rating for the residuals of left shoulder dislocation (left shoulder disability), currently 40 percent disabling. 



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In March 2010, the RO continued the 40 percent rating for the left shoulder disability and 10 percent rating for hypertension.  Additionally, the RO found no new and material evidence was received to reopen the claim of service connection for a psychiatric disability.  In April 2010, the RO denied a claim of service connection for hypertensive retinopathy. 

The Board has re-characterized the new and material evidence claim as indicated on the title page of this decision; such characterization also takes into account the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of service connection for a psychiatric disability and entitlement to a higher rating for a left shoulder disability, currently 40 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In January 1978, the RO denied entitlement to a claim of service connection for a psychiatric disability; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance. 

2. Evidence received since the January 1978 RO decision raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability. 

3. The evidence fails to show that the Veteran has hypertensive retinopathy.

4. The Veteran's hypertension has not been manifested by diastolic pressure predominantly 110 or more, or by systolic pressure predominantly 200 or more. 


CONCLUSIONS OF LAW

1. The January 1978 RO decision that denied a claim of service connection for a psychiatric disability is final. 38 U.S.C.A. §§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013). 

3. The criteria for an award of service connection for hypertensive retinopathy have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2013). 

4. The criteria for entitlement to a disability rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's new and material claim, he must be provided with notice regarding the information needed to reopen the previously denied claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006). In this case, however, as the Board has decided to reopen the claim, no further discussion of the VCAA and the implementing regulations is necessary. 

In November 2009 and March 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). Here, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment, Officer of Worker's Compensation Program (OWCP), private and VA records have been associated with the claims file. The Veteran received VA examinations for his claims in November 2009 and March 2010.  For reasons explained further below, the Board finds the VA examinations are fully adequate, wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds the duties to notify and assist have been met. 

New and Material Evidence Claim

Service connection will be granted for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In an August 1977 decision, the RO found that the Veteran had a personality disorder, mixed type with paranoid features and some symptoms of anxiety. After records were received from the service department, in December 1977 the diagnosis was changed to anxiety neurosis of mild severity with some symptoms of symptoms of anxiety as well as a personality disorder with passive aggressive features. A January 1978 RO rating confirmed the prior denial essentially stating there was no nexus to service. The Veteran did not file a notice of disagreement and no new evidence was submitted within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 7105(c) (West 1991). 

The Veteran filed to reopen this claim in October 2009; the claim for entitlement to service connection may be reopened if new and material evidence is submitted. 38 U.S.C.A. § 5108. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2013). In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

At the time of the January 1978 decision, the evidence in the file consisted of: service treatment records, the Veteran's claim, and a January 1992 VA examination report. 

Evidence added since the January 1978 RO decision reflects a variety of new psychiatric diagnoses, to include: depression (November 1986 VA and March 1999 Dr. M.T. records), major depressive disorder with psychotic features (October 2009 VA psychiatry record), and a mood disorder (December 2008 and February 2009 VA records). These diagnoses relate to a previously unestablished element of the claim and raise a reasonable possibility of substantiating the claim. The evidence is considered both new and material and the claim is reopened.

Secondary Service Connection Claim

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes hypertension, but not hypertensive retinopathy. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). This avenue of entitlement does not apply and, in any case, the Veteran is claiming that he had hypertensive retinopathy secondary to his already service-connected hypertension, not that it was incurred in or within one year of service. 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. 

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (West 2002). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). 

Here, the Veteran is not competent to state whether or not he has hypertensive retinopathy, as this disability is more complicated than an easily observable broken leg and requires evaluation by a medical expert. Jandreau, 492 F. 3d at 1377, Footnote 4. To the extent the Veteran reported symptoms at the VA examination, he is considered credible, but he cannot establish a diagnosis merely based on his observations. 

As stated, the Veteran does not allege service connection on a direct basis and the evidence, to include service treatment record, does not support direct service connection in any case. VA optometry records show the Veteran has been continuously monitored for retinopathy but was shown not to have it (See, for example, September 2004, December 2005, October 2007, January 2008, and February 2010 VA records). A December 2008 VA record noted a dot hemorrhage that was found before the Veteran filed his claim in March 2010. 

The March 2010 VA examination report showed the Veteran reported a history of visual fluctuations for the eyes. A funduscopic examination was normal. It was noted that he had hypertension, but he presented without signs of retinopathy. His past diagnosis of Bell's Palsy also had resolved. The examiner found it was less likely than not that the Veteran had hypertension related retinopathy.  In reviewing the records, the examiner noted after a review of records that a provider noted a small dot hemorrhage in a December 2008 VA optometry record in the right eye; his blood pressure was not at goal at that time. Hypertension had a varied appearance depending on the severity but did not include a dot hemorrhage (seen more common with diabetes, not hypertension). No hypertensive retinopathy was seen in the present examination and the examiner noted a follow up record in February 2010 also showed no sign of hypertensive retinopathy. It was at least as likely as not that the dot hemorrhage in 2008 was due to the hypertension, but it was no longer present upon examination. 

The Board relies on the VA examiner's opinion in determining that the Veteran does not have a diagnosis regarding hypertensive retinopathy. 38 C.F.R. § 3.310; Shedden v. Principi, 381 F.3d at 1167; Allen, 7 Vet. App. 439.  Moreover, given the rationale provided, the weight of the evidence is against a finding of hypertensive retinopathy at any time during the appeal period.  As a result, an essential element of the claim is lacking and it must fail. Because the weight of the evidence is against the claim, reasonable doubt does not arise and the claim is denied. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013). 

Increased Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's hypertension is rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, DC 7101, for hypertensive vascular disease (hypertension and isolated systolic hypertension). For an increase, the pertinent parts of the DC provides a 60 percent rating if the diastolic pressure is predominantly 130 or more, a 40 percent rating if the diastolic pressure is predominantly 120 or more, and a 20 percent rating if the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more. 

The medical evidence of record reflects that the Veteran requires continuous medication for control of his hypertension and he is already receiving a 10 percent rating. Id. Based on the medical evidence of record, no blood pressure readings show diastolic pressure of 110 or more, or systolic pressure of 200 or more. (See, for example November 2008 VA ER record and January 2009 VA record). In February 2010, a VA record noted his hypertension was at goal and stable. 

While the March 2010 VA examiner (examining the Veteran for hypertensive retinopathy) noted the Veteran was "not at goal" in a September 2008 record, it was still only measured at 137/77.  Also, this was before the appeal period. 

At the November 2009 VA examination, the Veteran reported he was taking his blood pressure medication. He had an episode of Bell's palsy five years ago and recovered. He had no side effects from medication except frequent urination. His blood pressure was fairly well controlled. On that day, readings showed: 155/86, 160/88, and 158/86. He took medications that morning. Urine lab tests were normal. The diagnosis was essential hypertension. 

Based on the above, the Board must conclude that the medical evidence does not demonstrate that the Veteran's hypertension more nearly approximates diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, as contemplated by a 20 percent rating under DC 7101, 38 C.F.R. § 4.104, for the rating period on appeal. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

Here, the Board finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology; he has not raised complaints regarding his hypertension other than to request a higher rating during the period on appeal. While he once reported the medication prompted frequent urination, there is no indication this is a disabling problem for him. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. There is no indication that the Veteran experiences disabling symptoms that are outside the range of that contemplated by the relevant DCs. Accordingly, referral for extraschedular consideration is not for application here.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for psychiatric disability is granted. 

Service connection for hypertensive retinopathy is denied. 

An increased rating for hypertension, currently 10 percent disabling, is denied. 


REMAND

A remand is required to afford the Veteran a VA examination to determine the nature and etiology of any current psychiatric disability and an orthopedic examination to determine whether the Veteran has any nonunion or loss of head of the humerus. See 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination. The claims folder and a copy of this remand must be provided to the examiner prior to the examination. 

The examiner should initially identify all current psychiatric diagnoses found on examination.

The examiner should state whether the in-service diagnosis of personality disorder is accurate.  If not, were the symptoms diagnosed as personality disorder actually early manifestations of any acquired psychiatric disorder currently found?

If personality disorder is deemed to have been properly diagnosed in service, are any current acquired psychiatric disorders superimposed disability resulting from in-service aggravation of the personality disorder?
If not, are any current acquired psychiatric disorders otherwise related to the Veteran's active service?

The examiner's attention is especially directed toward: the service treatment records showing in-patient psychiatric hospitalization; the July 1977 VA examination report and December 1977 addendum; 1986 VA treatment for situational depression; private records from 1999 to 2001 showing treatment for anxiety and depression; and VA records from 2008 onward showing diagnoses of depression, a mood disorder and major depressive disorder with psychotic features.  

2. Schedule the Veteran for a VA examination to determine the current severity of the left shoulder disability. The examiner should state whether there are additional ranges of motion lost due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. The range of motion in degrees should be expressed in degrees, if possible, or the examiner should explain whether the inability to provide the needed opinion is due to absent evidence or is instead due to the limits of medical knowledge. 

The examiner should also state whether the Veteran has any loss of head of or nonunion of the humerus. If not, the examiner should explain the term "goat's beard deformity" (as seen on the July 2010 X-ray) and describe any specific functional impact of this finding. 

3. Re-adjudicate the claims. If the decision remains in any way adverse to the Veteran, provide him with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


